Application by the respondent for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 21, 2003 (People v Rodriguez, 301 AD2d 616 [2003]), reversing a sentence of the Supreme Court, Suffolk County, imposed September 6, 2000, and remitting the matter to that court for further proceedings consistent with the decision and order.
Ordered that the application is denied.
The respondent has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Florio, J.E, Krausman, Adams and Crane, JJ., concur.